Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT
 
BY AND AMONG
 
CHINA TELETECH HOLDING, INC.
 
AND
 
CHINA TELETECH LIMITED
 
AND
 
THE SHAREHOLDERS OF CHINA TELETECH LIMITED
 
Dated as of: March 30, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

ARTICLE I DEFINITIONS     1  
Section 1.1
Definitions
    1   ARTICLE II SHARE EXCHANGE; CLOSING     4  
Section 2.1
Share Exchange
    4  
Section 2.2
Closing
    4  
Section 2.3
Closing Deliveries by Acquiror
    4  
Section 2.4
Closing Deliveries by Acquiree and Acquiree Shareholders
    5  
Section 2.5
Section 368 Reorganization
    5   ARTICLE III REPRESENTATIONS OF ACQUIREE SHAREHOLDERS     5  
Section 3.1
Authority
    5  
Section 3.2
Binding Obligations
    6  
Section 3.3
No Conflicts
    6  
Section 3.4
Ownership of Shares
    6  
Section 3.5
Certain Proceedings
    6  
Section 3.6
No Brokers or Finders
    6  
Section 3.7
Investment Representations
    6  
Section 3.8
Stock Legends
    9  
Section 3.9
Disclosure
    10   ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE ACQUIREE     10  
Section 4.1
Organization and Qualification
    10  
Section 4.2
Authority
    11  
Section 4.3
Binding Obligations
    11  
Section 4.4
No Conflicts
    11  
Section 4.5
Subsidiaries
    11  
Section 4.6
Organizational Documents
    11  
Section 4.7
Capitalization
    12  
Section 4.8
No Brokers or Finders
    12  
Section 4.9
Disclosure
    12   ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR     12  
Section 5.1
Organization and Qualification
    12  
Section 5.2
Authority
    12  
Section 5.3
Binding Obligations
    13  
Section 5.4
No Conflicts
    13  
Section 5.5
Subsidiaries
    13  
Section 5.6
Organizational Documents
    13  
Section 5.7
Capitalization
    13  
Section 5.8
No Brokers or Finders
    14  
Section 5.9
Investment Company
    14  
Section 5.10
Bank Holding Company Act
    14  
Section 5.11
Public Utility Holding Act
    14  
Section 5.12
Federal Power Act
    14  
Section 5.13
Money Laundering Laws
    15  
Section 5.14
Foreign Corrupt Practices
    15  

 
 
i

--------------------------------------------------------------------------------

 
 

ARTICLE VI ADDITIONAL AGREEMENTS     15  
Section 6.1
Access to Information
    15  
Section 6.2
Legal Requirements
    15  
Section 6.3
Notification of Certain Matters
    15   ARTICLE VII POST CLOSING COVENANTS     16  
Section 7.1
General
    16  
Section 7.2
Litigation Support
    16  
Section 7.3
Assistance with Post-Closing SEC Reports and Inquiries
    16  
Section 7.4
Public Announcements
    16   ARTICLE VIII CONDITIONS TO CLOSING     16  
Section 8.1
Conditions to Obligation of the Parties Generally
    16  
Section 8.2
Conditions to Obligation of the Acquiree Parties
    17  
Section 8.3
Conditions to Obligation of the Acquiror Parties
    18   ARTICLE IX TERMINATION     19  
Section 9.1
Grounds for Termination
    19  
Section 9.2
Procedure and Effect of Termination
    20  
Section 9.3
Effect of Termination
    20   ARTICLE X SURVIVAL     20  
Section 10.1
Survival
    20   ARTICLE XI MISCELLANEOUS PROVISIONS     20  
Section 11.1
Expenses
    20  
Section 11.2
Confidentiality
    21  
Section 11.3
Notices
    21  
Section 11.4
Further Assurances
    22  
Section 11.5
Waiver
    22  
Section 11.6
Entire Agreement and Modification
    22  
Section 11.7
Assignments, Successors, and No Third-Party Rights
    22  
Section 11.8
Severability
    23  
Section 11.9
Section Headings
    23  
Section 11.10
Construction
    23  
Section 11.11
Counterparts
    23  
Section 11.12
Specific Performance
    23  
Section 11.13
Governing Law; Submission to Jurisdiction
    24  
Section 11.14
Waiver of Jury Trial
    24  

 
 
ii

--------------------------------------------------------------------------------

 
 
SHARE EXCHANGE AGREEMENT
 
This SHARE EXCHANGE AGREEMENT (“Agreement”), dated as of March 30, 2012, is made
by and among CHINA TELETECH HOLDING, INC., a corporation organized under the
laws of Florida (the “Acquiror”), CHINA TELETECH LIMITED, a corporation
organized under the laws of British Virginia Islands (the “Acquiree”), and each
of the Persons listed on Schedule I hereto who are shareholders of the Acquiree
(collectively, the “Acquiree Shareholders,” and individually an “Acquiree
Shareholder”).  Each of the Acquiror, Acquiree and Acquiree Shareholders are
referred to herein individually as a “Party” and collectively as the “Parties.”
 
RECITALS:
 
WHEREAS, the Acquiree Shareholders have agreed to transfer to the Acquiror, and
the Acquiror has agreed to acquire from the Acquiree Shareholders, all of the
Acquiree Shares (as defined below), which Acquiree Shares constitute all of the
outstanding shares of Acquiree Common Stock (as defined below), in exchange for
the Acquiror Shares (as defined below), which Acquiror Shares shall constitute
approximately 68.34% of the issued and outstanding shares of Acquiror Common
Stock (as defined below) immediately after the closing of the transactions
contemplated herein, in each case, on the terms and conditions as set forth
herein.
 
NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1    Definitions. For all purposes of and under this Agreement, the
following terms shall have the following respective meanings:
 
“Accredited Investor” has the meaning set forth in Rule 501 under the Securities
Act.
 
“Acquiree” has the meaning set forth in the preamble.
 
“Acquiree Common Stock” means the common stock, with no par value, of the
Acquiree.
 
“Acquiree Organizational Documents” has the meaning set forth in Section 4.6.
 
“Acquiree Shareholder” and “Acquiree Shareholders” have the respective meanings
set forth in the preamble.
 
“Acquiree Shares” has the meaning set forth in Section 2.1.
 
 
1

--------------------------------------------------------------------------------

 
 
“Acquiree Subsidiary” means Guangzhou Rongxin Technology Co Ltd. and Shenzhen
Rongxin Investment Co Ltd, each of which is organized under the Laws of the
People’s Repuglic of China and wholly owned subsidiary of the Acquiree.
 
“Acquiror” has the meaning set forth in the recitals.
 
“Acquiror Common Stock” means the common stock, par value $0.01 per share, of
the Acquiror.
 
“Acquiror Most Recent Fiscal Year End” means December 31, 2011.
 
“Acquiror Shares” has the meaning set forth in Section 2.1.
 
“Acquiror Subsidiary” means Global Telecom Holdings, Ltd., Guangzhou Global
Telecommunication Co., Ltd., and Guangzhou Renwoxing Telecom Co., Ltd.
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), stock
market, stock exchange or trading facility.
 
“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.
 
“Agreement” has the meaning set forth in the preamble.
 
“BHCA” has the meaning set forth in Section 5.10.
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.
 
“Closing” has the meaning set forth in Section 2.2.
 
“Closing Date” has the meaning set forth in Section 2.2.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contract” means any written or oral contract, lease, license, indenture, note,
bond, agreement, arrangement, understanding, permit, concession, franchise or
other instrument.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.
 
“Federal Reserve” has the meaning set forth in Section 5.10.
 
“GAAP” means, with respect to any Person, generally accepted accounting
principles in the U.S. applied on a consistent basis with such Person’s past
practices.
 
 
2

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means any domestic or foreign, federal or national,
state or provincial, municipal or local government, governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, political subdivision, commission, court,
tribunal, official, arbitrator or arbitral body.
 
“Knowledge” shall mean, except as otherwise explicitly provided herein, actual
knowledge after reasonable investigation.  The Acquiror shall be deemed to have
“Knowledge” of a matter if any of its officers, directors, stockholders, or
employees has Knowledge of such matter.  Phrases such as “to the Knowledge of
the Acquiror” or the “Acquiror’s Knowledge” shall be construed accordingly.
 
“Laws” means, with respect to any Person, any U.S. or non-U.S., federal,
national, state, provincial, local, municipal, international, multinational or
other Law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.
 
“License” means any security clearance, permit, license, variance, franchise,
Order, approval, consent, certificate, registration or other authorization of
any Governmental Authority or regulatory body, and other similar rights.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.
 
“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the business, financial condition, operations, results of operations,
assets, customer, supplier or employee relations or future prospects of such
Person.
 
“Money Laundering Laws” has the meaning set forth in Section 5.13.
 
“Order” means any order, judgment, ruling, injunction, assessment, award, decree
or writ of any Governmental Authority or regulatory body.
 
“Party” and “Parties” have the respective meanings set forth in the preamble.
 
“Person” means all natural persons, corporations, business trusts, associations,
companies, partnerships, limited liability companies, joint ventures and other
entities, governments, agencies and political subdivisions.
 
“Regulation S” means Regulation S under the Securities Act, as the same may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission.
 
“SEC” means the U.S. Securities and Exchange Commission, or any successor agency
thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same will be in effect at the time.
 
“Share Exchange” has the meaning set forth in Section 2.1.
 
“Tax” or “Taxes” means all taxes, assessments, duties, levies or other charge
imposed by any Governmental Authority of any kind whatsoever together with any
interest, penalties, fines or additions thereto and any liability for payment of
taxes whether as a result of (i) being a member of an affiliated, consolidated,
combined, unitary or similar group for any period, (ii) any tax sharing, tax
indemnity or tax allocation agreement or any other express or implied agreement
to indemnify any Person, (iii) being liable for another Person’s taxes as a
transferee or successor otherwise for any period, or (iv) operation of Law.
 
“Termination Date” means March 31, 2012.
 
“Transaction Documents” means, collectively, this Agreement and all agreements,
certificates, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement.
 
“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).
 
“U.S.” means the United States of America.
 
“U.S. Person” has the meaning set forth in Regulation S under the Securities
Act.
 
ARTICLE II
SHARE EXCHANGE; CLOSING
 
Section 2.1    Share Exchange.      At the Closing, the Acquiree Shareholders
shall sell, transfer, convey, assign and deliver shares of Acquiree Common Stock
(the “Acquiree Shares”), representing 100% of the issued and outstanding shares
of Acquiree Common Stock, to the Acquiror, and in consideration therefor the
Acquiror shall issue a total of 40,000,000 fully paid and nonassessable share of
Acquiror Common Stock (the “Acquiror Shares”) to the Acquiree Shareholders, as
set forth beside the name of each such Acquiree Shareholder on Schedule I hereto
(the “Share Exchange”).
 
Section 2.2    Closing.    Upon the terms and subject to the conditions of this
Agreement, the transactions contemplated by this Agreement shall take place at a
closing (the “Closing”) to be held at the offices of Anslow & Jaclin LLP located
at 195 Route 9 South, Manalapan, NJ 07726, at a time and date to be specified by
the Parties, or at such other location, date and time as Acquiree and Acquiror
shall mutually agree.  The date and time of the Closing is referred to herein as
the “Closing Date.”
 
Section 2.3    Closing Deliveries by Acquiror.   At  the Closing: (a) the
Acquiror shall deliver, or cause to be delivered, a certificate evidencing the
number of Acquiror Shares, set forth beside each Acquiree Shareholder’s name on
Schedule I hereto; and (b) the Acquiror shall deliver, or cause to be delivered,
to the Acquiree and the Acquiree Shareholders, as applicable, the various
documents required to be delivered as a condition to the Closing pursuant to
Section 8.2 hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 2.4    Closing Deliveries by Acquiree and Acquiree Shareholders.   At
the Closing: (a) each Acquiree Shareholder shall deliver, or cause to be
delivered, certificate(s) representing such Acquiree Shareholder’s Acquiree
Shares, accompanied by an executed instrument of transfer for transfer by such
Acquiree Shareholder of such Acquiree Shareholder’s Acquiree Shares to the
Acquiror; and (b) the Acquiree and the Acquiree Shareholders, as applicable,
shall deliver, or cause to be delivered, to the Acquiror, the various documents
required to be delivered as a condition to the Closing pursuant to Section 8.3
hereof.
 
Section 2.5    Section 368 Reorganization.For U.S. federal income Tax purposes,
the Share Exchange is intended to constitute a “reorganization” within the
meaning of Section 368(a)(1)(B) of the Code.  The Parties hereby adopt this
Agreement as a “plan of reorganization” within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the Treasury Regulations.  Notwithstanding the
foregoing or anything else to the contrary contained in this Agreement, the
Parties acknowledge and agree that no Party is making any representation or
warranty as to the qualification of the Share Exchange as a reorganization under
Section 368 of the Code or as to the effect, if any, that any transaction
consummated prior to or after the Closing Date has or may have on any such
reorganization status.  The Parties acknowledge and agree that each (i) has had
the opportunity to obtain independent legal and tax advice with respect to the
transaction contemplated by this Agreement, and (ii) is responsible for paying
its own Taxes, including without limitation, any adverse Tax consequences that
may result if the transaction contemplated by this Agreement is not determined
to qualify as a reorganization under Section 368 of the Code.
 
ARTICLE III
REPRESENTATIONS OF ACQUIREE SHAREHOLDERS
 
The Acquiree Shareholders severally, and not jointly, hereby represent and
warrant to the Acquiror that the statements contained in this Article III are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as thought the Closing
Date were substituted for the date of this Agreement throughout this Article
III) (except where another date or period of time is specifically stated herein
for a representation or warranty).
 
Section 3.1    Authority.   Such Acquiree Shareholder has all requisite
authority and power to enter into and deliver this Agreement and any of the
other Transaction Documents to which such Acquiree Shareholder is a party, and
any other certificate, agreement, document or instrument to be executed and
delivered by such Acquiree Shareholder in connection with the transactions
contemplated hereby and thereby and to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and
thereby.  This Agreement has been, and each of the Transaction Documents to
which such Acquiree Shareholder is a party will be, duly and validly authorized
and approved, executed and delivered by such Acquiree Shareholder.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 3.2    Binding Obligations.   Assuming this Agreement and the
Transaction Documents have been duly and validly authorized, executed and
delivered by the parties hereto and thereto other than such Acquiree
Shareholder, this Agreement and each of the Transaction Documents to which such
Acquiree Shareholder is a party are duly authorized, executed and delivered by
such Acquiree Shareholder, and constitutes the legal, valid and binding
obligations of such Acquiree Shareholder, enforceable against such Acquiree
Shareholder in accordance with their respective terms, except as such
enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar Laws affecting the enforcement of creditors rights
generally.
 
Section 3.3   No Conflicts.   Neither the execution or delivery by such Acquiree
Shareholder of this Agreement or any Transaction Document to which such Acquiree
Shareholder is a party, nor the consummation or performance by such Acquiree
Shareholder of the transactions contemplated hereby or thereby will, directly or
indirectly, have a Material Adverse Effect on such Acquiree Shareholder.
 
Section 3.4    Ownership of Shares.    Such Acquiree Shareholder owns, of record
and beneficially, and has good, valid and indefeasible title to and the right to
transfer to the Acquiror pursuant to this Agreement, such Acquiree Shareholder’s
Acquiree Shares free and clear of any and all Liens.  there are no options,
rights, voting trusts, stockholder agreements or any other Contracts or
understandings to which such Acquiree Shareholder is a party or by which such
Acquiree Shareholder or such Acquiree Shareholder’s Acquiree Shares are bound
with respect to the issuance, sale, transfer, voting or registration of such
Acquiree Shareholder’s Acquiree Shares.  At the Closing Date, the Acquiror will
acquire good, valid and marketable title to such Acquiree Shareholder’s Acquiree
Shares free and clear of any and all Liens.
 
Section 3.5    Certain Proceedings.  There is no Action pending against, or to
the Knowledge of such Acquiree Shareholder, threatened against or affecting,
such Acquiree Shareholder by any Governmental Authority or other Person with
respect to such Acquiree Shareholder that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement.
 
Section 3.6    No Brokers or Finders.   No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against
such Acquiree Shareholder for any commission, fee or other compensation as a
finder or broker, or in any similar capacity, based upon arrangements made by or
on behalf of such Acquiree Shareholder and such Acquiree Shareholder will
indemnify and hold the Acquiror harmless against any liability or expense
arising out of, or in connection with, any such claim.
 
Section 3.7    Investment Representations.   Each Acquiree Shareholder
severally, and not jointly, hereby represents and warrants, solely with respect
to itself and not any other Acquiree Shareholder, to the Acquiror as follows:
 
(a)   Purchase Entirely for Own Account.  Such Acquiree Shareholder is acquiring
such Acquiree Shareholder’s portion of the Acquiror Shares proposed to be
acquired hereunder for investment for its own account and not with a view to the
resale or distribution of any part thereof, and such Acquiror Shareholder has no
present intention of selling or otherwise distributing such Acquiror Shares,
except in compliance with applicable securities Laws.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)   Restricted Securities.  Such Acquiree Shareholder understands that the
Acquiror Shares are characterized as “restricted securities” under the
Securities Act inasmuch as this Agreement contemplates that, if acquired by the
Shareholder pursuant hereto, the Acquiror Shares would be acquired in a
transaction not involving a public offering.  The issuance of the Acquiror
Shares hereunder is being effected in reliance upon an exemption from
registration afforded under Section 4(2) of the Securities Act.  Such Acquiree
Shareholder further acknowledges that if the Acquiror Shares are issued to such
Acquiree Shareholder in accordance with the provisions of this Agreement, such
Acquiror Shares may not be resold without registration under the Securities Act
or the existence of an exemption therefrom.  Such Acquiree Shareholder
represents that he is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act
 
(c)   Acknowledgment of Non-Registration.  Such Acquiree Shareholder understands
and agrees that the Acquiror Shares to be issued pursuant to this Agreement have
not been registered under the Securities Act or the securities Laws of any state
of the U.S.
 
(d)   Status.  By its execution of this Agreement, each Acquiree Shareholder
represents and warrants to the Acquiror as indicated on its signature page to
this Agreement, either that: (i) such Acquiree Shareholder is an Accredited
Investor; or (ii) such Acquiree Shareholder is not a U.S. Person.  Each Acquiree
Shareholder understands that the Acquiror Shares are being offered and sold to
such Acquiree Shareholder in reliance upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
such Acquiree Shareholder set forth in this Agreement, in order that the
Acquiror may determine the applicability and availability of the exemptions from
registration of the Acquiror Shares on which the Acquiror is relying.
 
(e)   Additional Representations and Warranties.  Such Acquiree Shareholder,
severally and not jointly, further represents and warrants to the Acquiror as
follows: (i) such Person qualifies as an Accredited Investor; (ii) such Person
consents to the placement of a legend on any certificate or other document
evidencing the Acquiror Shares substantially in the form set forth in Section
3.8(a); (iii) such Person has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect such
Person’s or entity’s interests in connection with the transactions contemplated
by this Agreement; (iv) such Person has consulted, to the extent that it has
deemed necessary, with its tax, legal, accounting and financial advisors
concerning its investment in the Acquiror Shares and can afford to bear such
risks for an indefinite period of time, including, without limitation, the risk
of losing its entire investment in the Acquiror Shares; (v) such Person has had
access to the SEC Reports; (vi) such Person has been furnished during the course
of the transactions contemplated by this Agreement with all other public
information regarding the Acquiror that such Person has requested and all such
public information is sufficient for such Person to evaluate the risks of
investing in the Acquiror Shares; (vii) such Person has been afforded the
opportunity to ask questions of and receive answers concerning the Acquiror and
the terms and conditions of the issuance of the Acquiror Shares; (viii) such
Person is not relying on any representations and warranties concerning the
Acquiror made by the Acquiror or any officer, employee or agent of the Acquiror,
other than those contained in this Agreement or the SEC Reports; (ix) such
Person will not sell or otherwise transfer the Acquiror Shares, unless either
(A) the transfer of such securities is registered under the Securities Act or
(B) an exemption from registration of such securities is available; (x) such
Person understands and acknowledges that the Acquiror is under no obligation to
register the Acquiror Shares for sale under the Securities Act; (xi) such Person
represents that the address furnished in Schedule I is the principal residence
if he is an individual or its principal business address if it is a corporation
or other entity; (xii) such Person understands and acknowledges that the
Acquiror Shares have not been recommended by any federal or state securities
commission or regulatory authority, that the foregoing authorities have not
confirmed the accuracy or determined the adequacy of any information concerning
the Acquiror that has been supplied to such Person and that any representation
to the contrary is a criminal offense; and (xiii) such Person acknowledges that
the representations, warranties and agreements made by such Person herein shall
survive the execution and delivery of this Agreement and the purchase of the
Acquiror Shares.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)    Additional Representations and Warranties of Non-U.S. Persons.  Each
Acquiree Shareholder that is not a U.S. Person, severally and not jointly,
further represents and warrants to the Acquiror as follows: (i) at the time of
(A) the offer by the Acquiror and (B) the acceptance of the offer by such
Person, of the Acquiror Shares, such Person was outside the U.S; (ii) no offer
to acquire the Acquiror Shares or otherwise to participate in the transactions
contemplated by this Agreement was made to such Person or its representatives
inside the U.S.; (iii) such Person is not purchasing the Acquiror Shares for the
account or benefit of any U.S. Person, or with a view towards distribution to
any U.S. Person, in violation of the registration requirements of the Securities
Act; (iv) such Person will make all subsequent offers and sales of the Acquiror
Shares either (A) outside of the U.S. in compliance with Regulation S; (B)
pursuant to a registration under the Securities Act; or (C) pursuant to an
available exemption from registration under the Securities Act; (v) such Person
is acquiring the Acquiror Shares for such Person’s own account, for investment
and not for distribution or resale to others; (vi) such Person has no present
plan or intention to sell the Acquiror Shares in the U.S. or to a U.S. Person at
any predetermined time, has made no predetermined arrangements to sell the
Acquiror Shares and is not acting as an underwriter or dealer with respect to
such securities or otherwise participating in the distribution of such
securities; (vii) neither such Person, its Affiliates nor any Person acting on
behalf of such Person, has entered into, has the intention of entering into, or
will enter into any put option, short position or other similar instrument or
position in the U.S. with respect to the Acquiror Shares at any time after the
Closing Date through the one year anniversary of the Closing Date except in
compliance with the Securities Act; (viii) such Person consents to the placement
of a legend on any certificate or other document evidencing the Acquiror Shares
substantially in the form set forth in  Section 3.8(b) and (ix) such Person is
not acquiring the Acquiror Shares in a transaction (or an element of a series of
transactions) that is part of any plan or scheme to evade the registration
provisions of the Securities Act.
 
(g)   Opinion.  Such Acquiree Shareholder will not transfer any or all of such
Acquiree Shareholder’s Acquiror Shares pursuant to Regulation S or absent an
effective registration statement under the Securities Act and applicable state
securities law covering the disposition of such Acquiree Shareholder’s Acquiror
Shares, without first providing the Acquiror with an opinion of counsel (which
counsel and opinion are reasonably satisfactory to the Acquiror) to the effect
that such transfer will be made in compliance with Regulation S or will be
exempt from the registration and the prospectus delivery requirements of the
Securities Act and the registration or qualification requirements of any
applicable U.S. state securities laws.
 
 
8

--------------------------------------------------------------------------------

 
 
(h)   Consent.  Such Acquiree Shareholder understands and acknowledges that the
Acquiror may refuse to transfer the Acquiror Shares, unless such Acquiree
Shareholder complies with Section 3.7 and any other restrictions on
transferability set forth herein.  Such Acquiree Shareholder consents to the
Acquiror making a notation on its records or giving instructions to any transfer
agent of the Acquiror’s Common Stock in order to implement the restrictions on
transfer of the Acquiror Shares.
 
Section 3.8    Stock Legends.  Such Acquiree Shareholder hereby agrees with the
Acquiror as follows:
 
(a)   The certificates evidencing the Acquiror Shares issued to those Acquiree
Shareholders who are Accredited Investors, and each certificate issued in
transfer thereof, will bear the following or similar legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.
 
(b)   The certificates evidencing the Acquiror Shares issued to those Acquiree
Shareholders who are not U.S. Persons, and each certificate issued in transfer
thereof, will bear the following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, AND BASED ON AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO THE COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE
BEEN SATISFIED, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR (3) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)   Other Legends.  The certificates representing such Acquiror Shares, and
each certificate issued in transfer thereof, will also bear any other legend
required under any applicable Law, including, without limitation, any state
corporate and state securities law, or Contract.
 
Section 3.9    Disclosure.No representation or warranty of such Acquiree
Shareholder contained in this Agreement or any other Transaction Document and no
statement or disclosure made by or on behalf of such Acquiree Shareholder to the
Acquiror pursuant to this Agreement or any other agreement contemplated herein
contains an untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE ACQUIREE
 
The Acquiree hereby represents and warrants to the Acquiror that the statements
contained in this Article IV are correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as thought the Closing Date were substituted for the date of this
Agreement throughout this Article IV) (except where another date or period of
time is specifically stated herein for a representation or warranty).
 
Section 4.1    Organization and Qualification.   The Acquiree is a corporation
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, has all requisite corporate
authority and power, Licenses, authorizations, consents and approvals to carry
on its business as presently conducted and to own, hold and operate its
properties and assets as now owned, held and operated by it, and is duly
qualified to do business and in good standing in each jurisdiction in which the
failure to be so qualified would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect on the Acquiree.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 4.2    Authority.The Acquiree has all requisite authority and power
(corporate and other), Licenses, authorizations, consents and approvals to enter
into and deliver this Agreement and any of the other Transaction Documents to
which the Acquiree is a party and any other certificate, agreement, document or
instrument to be executed and delivered by the Acquiree in connection with the
transactions contemplated hereby and thereby and to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The execution and delivery of this Agreement and the other
Transaction Documents by the Acquiree and the performance by the Acquiree of its
obligations hereunder and thereunder and the consummation by the Acquiree of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Acquiree.  The Acquiree does not need to
give any notice to, make any filing with, or obtain any authorization, consent
or approval of any Person or Governmental Authority in order for the Parties to
execute, deliver or perform this Agreement or the transactions contemplated
hereby.  This Agreement has been, and each of the Transaction Documents to which
the Acquiree is a party will be, duly and validly authorized and approved,
executed and delivered by the Acquiree.
 
Section 4.3    Binding Obligations.   Assuming this Agreement and the
Transaction Documents have been duly and validly authorized, executed and
delivered by the parties hereto and thereto other than the Acquiree, this
Agreement and each of the Transaction Documents to which the Acquiree is a party
are duly authorized, executed and delivered by the Acquiree and constitutes the
legal, valid and binding obligations of the Acquiree enforceable against the
Acquiree in accordance with their respective terms, except as such enforcement
is limited by general equitable principles, or by bankruptcy, insolvency and
other similar Laws affecting the enforcement of creditors rights generally.
 
Section 4.4    No Conflicts.  Neither the execution nor the delivery by the
Acquiree of this Agreement or any Transaction Document to which the Acquiree is
a party, nor the consummation or performance by the Acquiree of the transactions
contemplated hereby or thereby will, directly or indirectly, have a Material
Adverse Effect on the Acquiree.
 
Section 4.5    Subsidiaries. Other than the Acquiree Subsidiary, the Acquiree
does not own, directly or indirectly, any equity or other ownership interest in
any corporation, partnership, joint venture or other entity or enterprise.
 
Section 4.6    Organizational Documents.  The Acquiree has delivered or made
available to the Acquiror a true and correct copy of the Articles of
Incorporation and Bylaws of the Acquiree and any other organizational documents
of the Acquiree, each as amended, and each such instrument is in full force and
effect (the “Acquiree Organizational Documents”).  The Acquiree is not in
violation of any of the provisions of the Acquiree Organizational Documents.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 4.7    Capitalization.
 
(a)   The authorized capital stock of the Acquiree consists of 50,000 shares of
Acquiree Common Stock of which 10 shares of Acquiree Common Stock are issued and
outstanding.  Except as set forth above, no shares of capital stock or other
voting securities of the Acquiree were issued, reserved for issuance or
outstanding.  All outstanding shares of the capital stock of the Acquiree are,
and all such shares that may be issued prior to the Closing Date will be when
issued, duly authorized, validly issued, fully paid and nonassessable and not
subject to or issued in violation of any purchase option, call option, right of
first refusal, preemptive right, subscription right or any similar right under
any provision of the Laws of the jurisdiction of the Acquiree’s formation, the
Acquiree Organizational Documents or any Contract to which the Acquiree is a
party or otherwise bound.
 
Section 4.8    No Brokers or Finders.  No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against the
Acquiree for any commission, fee or other compensation as a finder or broker, or
in any similar capacity, based upon arrangements made by or on behalf of the
Acquiree, and the Acquiree will indemnify and hold the Acquiror harmless against
any liability or expense arising out of, or in connection with, any such claim.
 
Section 4.9    Disclosure.   No representation or warranty of the Acquiree
contained in this Agreement and no statement or disclosure made by or on behalf
of the Acquiree to the Acquiror pursuant to this Agreement or any other
agreement contemplated herein contains an untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR
 
The Acquiror hereby represents and warrants to the Acquiree and each of the
Acquiree Shareholders that the statements contained in this Article V are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as thought the Closing
Date were substituted for the date of this Agreement throughout this Article V)
(except where another date or period of time is specifically stated herein for a
representation or warranty).
 
Section 5.1    Organization and Qualification.The Acquiror is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, has all requisite corporate
authority and power, Licenses, authorizations, consents and approvals to carry
on its business as presently conducted and to own, hold and operate its
properties and assets as now owned, held and operated by it, and is duly
qualified to do business and in good standing in each jurisdiction in which the
failure to be so qualified would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect on the Acquiror.
 
Section 5.2    Authority.  The Acquiror have all requisite authority and power,
Licenses, authorizations, consents and approvals to enter into and deliver this
Agreement and any of the other Transaction Documents to which the Acquiror is a
party, and any other certificate, agreement, document or instrument to be
executed and delivered by the Acquiror in connection with the transactions
contemplated hereby and thereby and to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement and the other Transaction
Documents by the Acquiror and the performance by the Acquiror of its obligations
hereunder and thereunder and the consummation by the Acquiror of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Acquiror.  The Acquiror does not need to
give any notice to, make any filing with, or obtain any authorization, consent
or approval of any Person or Governmental Authority in order for the Parties to
execute, deliver or perform this Agreement or the transactions contemplated
hereby.  This Agreement has been, and each of the Transaction Documents to which
the Acquiror is a party will be, duly and validly authorized and approved,
executed and delivered by the Acquiror.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 5.3    Binding Obligations.   Assuming this Agreement and the
Transaction Documents have been duly and validly authorized, executed and
delivered by the parties hereto and thereto other than the Acquiror, this
Agreement and each of the Transaction Documents to which the Acquiror is a party
are duly authorized, executed and delivered by the Acquiror and constitutes the
legal, valid and binding obligations of the Acquiror, enforceable against the
Acquiror in accordance with their respective terms, except as such enforcement
is limited by general equitable principles, or by bankruptcy, insolvency and
other similar Laws affecting the enforcement of creditors rights generally.
 
Section 5.4    No Conflicts.   Neither the execution nor the delivery by the
Acquiror of this Agreement or any Transaction Document to which the Acquiror,
nor the consummation or performance by the Acquiror of the transactions
contemplated hereby or thereby will, directly or indirectly, have a Material
Adverse Effect on the Acquiror.
 
Section 5.5    Subsidiaries.   Other than the Acquiror Subsidiary, the Acquiror
does not own, directly or indirectly, any equity or other ownership interest in
any corporation, partnership, joint venture or other entity or enterprise.
 
Section 5.6    Organizational Documents.The Acquiror has delivered or made
available to Acquiree a true and correct copy of the Certificate of
Incorporation and Bylaws of the Acquiror and any other organizational documents
of the Acquiror, each as amended, and each such instrument is in full force and
effect (the “Acquiror Organizational Documents”).  The Acquiror is not in
violation of any of the provisions of its Acquiror Organizational
Documents.  The minute books (containing the records or meetings of the
stockholders, the board of directors and any committees of the board of
directors), the stock certificate books, and the stock record books of the
Acquiror, each as provided or made available to the Acquiree, are correct and
complete.
 
Section 5.7    Capitalization.
 
(a)   The authorized capital stock of the Acquiror consists of 1,000,000,000
shares of Acquiror Common Stock of which 18,528,637 shares of Acquiror Common
Stock are issued and outstanding.  Except as set forth above, no shares of
capital stock or other voting securities of the Acquiror were issued, reserved
for issuance or outstanding.  All outstanding shares of the capital stock of the
Acquiror are, and all such shares that may be issued prior to the Closing Date
will be when issued, duly authorized, validly issued, fully paid and
nonassessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the Laws of the jurisidication of the
Acquiror’s organization, the Acquiror Organizational Documents or any Contract
to which the Acquiror is a party or otherwise bound.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)   The issuance of the Acquiror Shares to the Acquiree Shareholders has been
duly authorized and, upon delivery to the Acquiree Shareholders of certificates
therefor, respectively, in accordance with the terms of this Agreement, the
Acquiror Shares, will have been validly issued and fully paid, and will be
nonassessable, have the rights, preferences and privileges specified, will be
free of preemptive rights and will be free and clear of all Liens and
restrictions, other than Liens created by the Acquiree Shareholders, and
restrictions on transfer imposed by this Agreement and the Securities Act.
 
Section 5.8    No Brokers or Finders.No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against the
Acquiror or the Acquiror Subsidiary for any commission, fee or other
compensation as a finder or broker, or in any similar capacity, based upon
arrangements made by or on behalf of the Acquiror or the Acquiror Subsidiary.
 
Section 5.9    Investment Company.  Neither the Acquiror nor the Acquiror
Subsidiary is, nor is it an affiliate of, and immediately following the Closing
will not have become, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
Section 5.10   Bank Holding Company Act. Neither the Acquiror nor the Acquiror
Subsidiary is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Acquiror nor any of its Affiliates
owns or controls, directly or indirectly, five percent (5%) or more of the
outstanding shares of any class of voting securities or twenty-five percent
(25%) or more of the total equity of a bank or any equity that is subject to the
BHCA and to regulation by the Federal Reserve.  Neither the Acquiror nor any of
its Affiliates exercises a controlling influence over the management or policies
of a bank or any entity that is subject to the BHCA and to regulation by the
Federal Reserve.
 
Section 5.11   Public Utility Holding Act Neither the Acquiror nor the Acquiror
Subsidiary is a “holding company,” or an “affiliate” of a “holding company,” as
such terms are defined in the Public Utility Holding Act of 2005.
 
Section 5.12   Federal Power Act.   Neither the Acquiror nor the Acquiror
Subsidiary is subject to regulation as a “public utility” under the Federal
Power Act, as amended.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 5.13   Money Laundering Laws.  The operations of the Acquiror and the
Acquiror Subsidiary are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all U.S. and non-U.S. jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Authority (collectively, the “Money
Laundering Laws”) and no Proceeding involving the Acquiror or the Acquiror
Subsidiary with respect to the Money Laundering Laws is pending or, to the
knowledge of the Acquiror, threatened.
 
Section 5.14   Foreign Corrupt Practices.  Neither the Acquiror nor the Acquiror
Subsidiary, nor, to the Knowledge of the Acquiror, any director, officer, agent,
employee or other Person acting on behalf of the Acquiror or the Acquiror
Subsidiary has, in the course of its actions for, or on behalf of, the Acquiror
or the Acquiror Subsidiary (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (c)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (d) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
ARTICLE VI
ADDITIONAL AGREEMENTS
 
Section 6.1    Access to Information.   The Acquiror shall afford Acquiree, its
accountants, counsel and other representatives (including the Acquiree
Shareholders), reasonable access, during normal business hours, to the
properties, books, records and personnel of the Acquiror and the Acquiror
Subsidiary at any time prior to the Closing in order to enable Acquiree obtain
all information concerning the business, assets and properties, results of
operations and personnel of the Acquiror and the Acquiror Subsidiary as Acquiree
may reasonably request.  No information obtained in the foregoing investigation
by Acquiree pursuant to this Section 6.1 shall affect or be deemed to modify any
representation or warranty contained herein or the conditions to the obligations
of the Acquiror to consummate the transactions contemplated hereby.
 
Section 6.2    Legal Requirements.  The Parties shall take all reasonable
actions necessary or desirable to comply promptly with all legal requirements
which may be imposed on them with respect to the consummation of the
transactions contemplated by this Agreement (including, without limitation,
furnishing all information required in connection with approvals of or filings
with any Governmental Authority, and prompt resolution of any litigation
prompted hereby), and shall promptly cooperate with, and furnish information to,
the other Parties to the extent necessary in connection with any such
requirements imposed upon any of them in connection with the consummation of the
transactions contemplated by this Agreement.
 
Section 6.3    Notification of Certain Matters.  Acquiree shall give prompt
notice to the Acquiror, and the Acquiror shall give prompt notice to the
Acquiree, of the occurrence, or failure to occur, of any event, which occurrence
or failure to occur would be reasonably likely to cause (i) any representation
or warranty contained in this Agreement to be untrue or inaccurate at the
Closing, such that the conditions set forth in Article VIII hereof, as the case
may be, would not be satisfied or fulfilled as a result thereof, or (ii) any
material failure of any Acquiree, Acquiree Shareholderor the Acquiror, as the
case may be, or of any officer, director, employee or agent thereof, to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it under this Agreement.  Notwithstanding the foregoing, the
delivery of any notice pursuant to this Section 6.3 shall not limit or otherwise
affect the rights and remedies available hereunder to the Party receiving such
notice.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE VII
POST CLOSING COVENANTS
 
Section 7.1    General. In case at any time after the Closing any further action
is necessary to carry out the purposes of this Agreement, each of the Parties
will take such further action (including the execution and delivery of such
further instruments and documents) as any other Party reasonably may request.
 
Section 7.2    Litigation Support.   In the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction that existed
on or prior to the Closing Date involving the Acquiror or the Acquiror
Subsidiary, each of the other Parties will cooperate with such Party and such
Party’s counsel in the contest or defense, make available any personnel under
their control, and provide such testimony and access to their books and records
as shall be reasonably necessary in connection with the contest or defense, all
at the sole cost and expense of the contesting or defending Party.
 
Section 7.3    Assistance with Post-Closing SEC Reports and Inquiries.  After
the Closing Date, the Acquiror shall use its reasonable best efforts to provide
such information available to them, including information, filings, reports,
financial statements or other circumstances of the Acquiror occurring, reported
or filed prior to the Closing, as may be necessary or required for the
preparation of the post-Closing Date reports that the Acquiror is required to
file with the SEC, or filings required to address and resolve matters as may
relate to the period prior to the Closing and any SEC comments relating thereto
or any SEC inquiry thereof.
 
Section 7.4    Public Announcements.The Acquiror shall file with the SEC a Form
8-K describing the material terms of the transactions contemplated hereby as
soon as practicable following the Closing Date but in no event more than four
(4) business days following the Closing Date.
 
ARTICLE VIII
CONDITIONS TO CLOSING
 
Section 8.1   Conditions to Obligation of the Parties Generally. The Parties
shall not be obligated to consummate the transactions to be performed by each of
them in connection with the Closing if, on the Closing Date, (i) any Action
shall be pending or threatened before any Governmental Authority wherein an
Order or charge would (A) prevent consummation of any of the transactions
contemplated by this Agreement or (B) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation, (ii) any Law or Order
which would have any of the foregoing effects shall have been enacted or
promulgated by any Governmental Authority; or (iii) the Acquiree shall not have
received an audit report with respect to its two most recently completed fiscal
years from an independent accounting firm that is registered with the Public
Company Accounting Oversight Board.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 8.2    Conditions to Obligation of the Acquiree Parties.  The
obligations of the Acquiree and the Acquiree Shareholders to enter into and
perform their respective obligations under this Agreement are subject, at the
option of the Acquiree and the Acquiree Shareholders, to the fulfillment on or
prior to the Closing Date of the following conditions, any one or more of which
may be waived by the Acquiree and the Acquiree Shareholders in writing:
 
(a)   The representations and warranties of the Acquiror set forth in this
Agreement shall be true and correct in all material respects as of the Closing
Date (except to the extent such representations and warranties are specifically
made as of a particular date, in which case such representations and warranties
shall be true and correct as of such date);
 
(b)   The Acquiror shall have performed and complied with all of their covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by terms such as “material” and “Material
Adverse Effect,” in which case the Acquiror shall have performed and complied
with all of such covenants in all respects through the Closing;
 
(c)   All consents, waivers, approvals, authorizations or Orders required to be
obtained, and all filings required to be made, by the Acquiror for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated by this Agreement, shall have been obtained
and made by the Acquiror and Acquiror shall have delivered proof of same to the
Acquiree and Acquiree Shareholders;
 
(d)   Acquiror shall have delivered to the Acquiree and Acquiree Shareholders a
certificate, dated the Closing Date, executed by an officer of the Acquiror,
certifying the satisfaction of the conditions specified in Sections 8.2(a)
through 8.2(c), inclusive, relating to the Acquiror;
 
(e)   Acquiror shall have delivered to the Acquiree and the Acquiree
Shareholders a certified copy of the Certificate of Incorporation of the
Acquiror as certified by the Secretary of State (or comparable office) of the
Acquiror’s jurisdiction of formation within five (5) days of the Closing Date;
 
(f)    Acquiror shall have delivered to the Acquiree and the Acquiree
Shareholders a certificate duly executed by the Secretary of the Acquiror and
dated as of the Closing Date, as to (i) the resolutions as adopted by the
Acquiror’s board of directors, in a form reasonably acceptable to the Acquiree,
approving this Agreement and the Transaction Documents to which it is a party
and the transactions contemplated hereby and thereby; (ii) the Acquiror
Organizational Documents, each as in effect at the Closing; and (iv) the
incumbency of each authorized officer of the Acquiror signing this Agreement and
any other agreement or instrument contemplated hereby to which the Acquiror is a
party;
 
 
17

--------------------------------------------------------------------------------

 
 
(g)   Acquiror shall have delivered to the Acquiree and the Acquiree
Shareholders duly executed letter of resignation from Ms. Yankuan Li as the
Acquiror’s Chief Financial Officer, Secretary and Chairman of the Board of
Directors, effective as of the Closing;
 
(h)   Acquiror shall have delivered to the Acquiree and the Acquiree
Shareholders resolutions of the Acquiror’s board of directors (i) appointing Mr.
Kwok Ming Wai Andrew to serve as Chief Financial Officer and Secretary; (ii)
nominating Mr. Dong Liu to serve as Chairman of the Acquiror’s board of
directors; and (iv) nominating Mr. Yuan Zhao, Mr. Yau Kwong Li and Mr. Kwok Ming
Wai Andrew to serve as members of the Acquiror’s board of directors, effective
as of the Closing. Ms. Yankuan Li will remain President, Chief Executive Officer
and a member of the board of directors;
 
(i)    Acquiree and the Acquiree Shareholders shall have completed their legal,
accounting and business due diligence of the Acquiror and the results thereof
shall be satisfactory to the Acquiree and the Acquiree Shareholders in their
sole and absolute discretion; and
 
(j)    All actions to be taken by the Acquiror in connection with consummation
of the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to
the Acquiree and the Acquiree Shareholders.
 
Section 8.3    Conditions to Obligation of the Acquiror PartiesThe obligations
of the Acquiror to enter into and perform their respective obligations under
this Agreement are subject, at the option of the Acquiror, to the fulfillment on
or prior to the Closing Date of the following conditions, any one or more of
which may be waived by the Acquiror in writing:
 
(a)    The representations and warranties of the Acquiree and the Acquire
Shareholders set forth in this Agreement shall be true and correct in all
material respects as of the Closing Date (except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties shall be true and correct as of
such date);
 
(b)   The Acquiree and the Acquire Shareholders shall have performed and
complied with all of their covenants hereunder in all material respects through
the Closing, except to the extent that such covenants are qualified by terms
such as “material” and “Material Adverse Effect,” in which case the Acquiree and
the Acquire Shareholders shall have performed and complied with all of such
covenants in all respects through the Closing;
 
(c)   All consents, waivers, approvals, authorizations or Orders required to be
obtained, and all filings required to be made, by the Acquiror for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated by this Agreement, shall have been obtained
and made by the Acquiree and Acquiree shall have delivered proof of same to the
Acquiror;
 
(d)   Acquiree shall have delivered to the Acquiror a certificate, dated the
Closing Date, executed by an officer of the Acquiree, certifying the
satisfaction of the conditions specified in Sections 8.3(a) through 8.3(c),
inclusive, relating to the Acquiree;
 
 
18

--------------------------------------------------------------------------------

 
 
(e)   Acquiree shall have delivered to the Acquiror a certificate duly executed
by the Secretary of the Acquiror and dated as of the Closing Date, as to (i) the
resolutions as adopted by the Acquiror’s board of directors, in a form
reasonably acceptable to the Acquiree, approving this Agreement and the
Transaction Documents to which it is a party and the transactions contemplated
hereby and thereby; (ii) the Acquiree Organizational Documents, each as in
effect at the Closing; and (iii) the incumbency of each authorized officer of
the Acquiree signing this Agreement and any other agreement or instrument
contemplated hereby to which the Acquiree is a party;
 
(f)    Acquiror shall have completed their legal, accounting and business due
diligence of the Acquiree and the results thereof shall be satisfactory to the
Acquiror in their sole and absolute discretion; and
 
(g)   All actions to be taken by the Acquiree and the Acquiree Shareholders in
connection with consummation of the transactions contemplated hereby and all
payments, certificates, opinions, instruments, and other documents required to
effect the transactions contemplated hereby shall be reasonably satisfactory in
form and substance to the Acquiror.
 
ARTICLE IX
TERMINATION
 
Section 9.1    Grounds for Termination.Anything herein or elsewhere to the
contrary notwithstanding, this Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing Date:
 
(a)   by the mutual written agreement of the Parties;
 
(b)   by acquiree and the Acquiree Shareholders (by written notice of
termination from Acquiree and the Acquiree Shareholders to the Acquiror, in
which reference is made to this subsection) if the Closing has not occurred on
or prior to the Termination Date, unless the failure of the Closing to have
occurred is attributable to a failure on the part of Acquiree or the Acquiree
Shareholders to perform any material obligation to be performed by Acquiree or
the Acquiree Shareholders pursuant to this Agreement at or prior to the Closing;
 
(c)   by the Acquiror (by written notice of termination from the Acquiror to the
Acquiree and the Acquiree Shareholders, in which reference is made to this
subsection) if the Closing has not occurred on or prior to the Termination Date,
unless the failure of the Closing to have occurred is attributable to a failure
on the part of the Acquiror to perform any material obligation required to be
performed by any such Acquiror pursuant to this Agreement at or prior to the
Closing; or
 
(d)   by either party with written notice if (i) any of representations and
warranties contained in this Agreement are inaccurate as of the date of this
Agreement or as of a date subsequent to the date of this Agreement (as if made
on such subsequent date), such that the condition set forth in Section 8.3(a)
would not be satisfied and such inaccuracy has not been cured by the other party
within five (5) Business Days after its receipt of written notice thereof and
remains uncured at the time notice of termination is given, (ii) any of the
covenants contained in this Agreement shall have been breached, such that the
condition set forth in Section 8.3(b) would not be satisfied, or (iii) any
Action shall be initiated, threatened or pending which could reasonably be
expected to materially and adversely affect such party (including, without
limitation, any such Action relating to any alleged violation of, or
non-compliance with, any applicable Law or any allegation of fraud or
intentional misrepresentation).
 
 
19

--------------------------------------------------------------------------------

 
 
Section 9.2    Procedure and Effect of Termination.   In the event of the
termination of this Agreement by the Acquiree pursuant to Section 9.1 hereof,
written notice thereof shall forthwith be given to the other Party.  If this
Agreement is terminated as provided herein (a) each Party will redeliver all
documents, work papers and other material of any other Party relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the Party furnishing the same; provided, that each Party
may retain one copy of all such documents for archival purposes in the custody
of its outside counsel and (b) all filings, applications and other submission
made by any Party to any Person, including any Governmental Authority, in
connection with the transactions contemplated hereby shall, to the extent
practicable, be withdrawn by such Party from such Person.
 
Section 9.3    Effect of Termination.   If this Agreement is terminated pursuant
to Section 9.1 hereof, this Agreement shall become void and of no further force
and effect, except for the provisions of (i) Article X, (iii) Sections 3.6, 4.8
and 5.10 hereof relating to brokers’ fees or commissions, (iv) Section 9.2 and
this Section 9.3.
 
ARTICLE X
SURVIVAL
 
Section 10.1  Survival. All representations, warranties, covenants, and
obligations in this Agreement shall survive the Closing.  The right to
indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or
obligation.  The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
damages, or other remedy based on such representations, warranties, covenants,
and obligations.
 
ARTICLE XI
MISCELLANEOUS PROVISIONS
 
Section 11.1  Expenses.   Except as otherwise expressly provided in this
Agreement, each Party will bear its respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement, including all fees and expenses of
agents, representatives, counsel, and accountants.  In the event of termination
of this Agreement, the obligation of each Party to pay its own expenses will be
subject to any rights of such Party arising from a breach of this Agreement by
another Party.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 11.2  Confidentiality.
 
(a)   The Parties will maintain in confidence, and will cause their respective
directors, officers, employees, agents, and advisors to maintain in confidence,
any written, oral, or other information obtained in confidence from another
Person in connection with this Agreement or the transactions contemplated by
this Agreement, unless (a) such information is already known to such Party or to
others not bound by a duty of confidentiality or such information becomes
publicly available through no fault of such Party, (b) the use of such
information is necessary or appropriate in making any required filing with the
SEC, or obtaining any consent or approval required for the consummation of the
transactions contemplated by this Agreement, or (c) the furnishing or use of
such information is required by or necessary or appropriate in connection with
legal proceedings.
 
(b)   If the transactions contemplated by this Agreement are not consummated,
each Party will return or destroy all of such written information each party has
regarding the other Parties.
 
Section 11.3  Notices.   All notices, demands, consents, requests, instructions
and other communications to be given or delivered or permitted under or by
reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the Business Day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, two (2) Business Days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
Business Day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by facsimile
transmission or other electronic means, including email, on the Business Day of
such delivery if sent by 6:00 p.m. in the time zone of the recipient, or if sent
after that time, on the next succeeding Business Day.  If any notice, demand,
consent, request, instruction or other communication cannot be delivered because
of a changed address of which no notice was given (in accordance with this
Section 11.3), or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender).  All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:
 
If to Acquiror, to:
 
China Teletech Holding, Inc.
Room 1604, Jinke Building
No. 17-19 Guangwei Road
Guangzhou, China
Attention: Yankuan Li, President
Telephone No.: (+86) 20-8317-2821
Facsimile No.: (+86) 20-8317-2822
     
With copies to:
 
Anslow & Jaclin, LLP
195 Route 9 South, Second Floor
Manalapan, New Jersey 07726
Attention: Richard I. Anslow, Esq.
Telephone No.: 732-409-1212
Facsimile No.: 732-577-1188

 
 
21

--------------------------------------------------------------------------------

 
 

     
If to the Acquiree, to:
 
China Teletech Limited
Room A, 20/F, International Trade Residential and Commercial Building, Nanhu
Road
Shenzhen, China
Attention: Yuan Zhao
Telephone No.: (+86) 755-8220-4422
Facsimile No.: (+86) 755-8225-3468
     
If to the Acquiree Shareholders, to:
 
The applicable address set forth on Schedule I hereto.

 
or such other addresses as shall be furnished in writing by any Party in the
manner for giving notices hereunder.
 
Section 11.4  Further Assurances.  The Parties agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
Parties may reasonably request for the purpose of carrying out the intent of
this Agreement and the documents referred to in this Agreement.
 
Section 11.5  Waiver.  The rights and remedies of the Parties are cumulative and
not alternative.  Neither the failure nor any delay by any Party in exercising
any right, power, or privilege under this Agreement or the documents referred to
in this Agreement will operate as a waiver of such right, power, or privilege,
and no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege.  To the maximum extent
permitted by applicable Law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one Party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other Parties; (b) no waiver that may be given by a Party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one Party will be deemed to be a waiver of any
obligation of such Party or of the right of the Party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.
 
Section 11.6  Entire Agreement and Modification.This Agreement supersedes all
prior agreements between the Parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the Parties with
respect to its subject matter.  This Agreement may not be amended except by a
written agreement executed by the Party against whom the enforcement of such
amendment is sought.
 
Section 11.7  Assignments, Successors, and No Third-Party Rights.  No Party may
assign any of its rights under this Agreement without the prior consent of the
other Parties.  Subject to the preceding sentence, this Agreement will apply to,
be binding in all respects upon, and inure to the benefit of and be enforceable
by the respective successors and permitted assigns of the Parties.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 11.8  Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
Section 11.9  Section Headings.  The headings of Articles and Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation.  All references to “Article” or “Articles” or “Section” or
“Sections” refer to the corresponding Article or Articles or Section or Sections
of this Agreement, unless the context indicates otherwise.
 
Section 11.10 Construction.   The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state, local,
or foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires
otherwise.  Unless otherwise expressly provided, the word “including” shall mean
including without limitation.  The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance.  If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of such
representation, warranty, or covenant.  All words used in this Agreement will be
construed to be of such gender or number as the circumstances require.
 
Section 11.11 Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
Section 11.12 Specific Performance.   Each of the Parties acknowledges and
agrees that the other Parties would be damaged irreparably in the event any of
the provisions of this Agreement are not performed in accordance with their
specific terms or otherwise are breached.  Accordingly, each of the Parties
agrees that the other Parties shall be entitled to an injunction or injunctions
to prevent breaches of the provisions of this Agreement and to enforce
specifically this Agreement and the terms and provisions hereof in any action
instituted in any court of the U.S. or any state thereof having jurisdiction
over the Parties and the matter (subject to the provisions set forth in Section
11.13 below), in addition to any other remedy to which they may be entitled, at
Law or in equity.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 11.13 Governing Law; Submission to Jurisdiction.  This Agreement shall
be governed by and construed in accordance with the Laws of the State of New
York without regard to conflicts of Laws principles.  Each of the Parties
submits to the jurisdiction of any state or federal court sitting in the State
of New York, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in any such court.  Each of the Parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety, or other security that might be required of
any other Party with respect thereto.  Any Party may make service on any other
Party by sending or delivering a copy of the process to the Party to be served
at the address and in the manner provided for the giving of notices in Section
11.3 above.  Nothing in this Section 11.13, however, shall affect the right of
any Party to serve legal process in any other manner permitted by Law or at
equity.  Each Party agrees that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by Law or at equity.
 
Section 11.14 Waiver of Jury Trial.   EACH OF THE PARTIES HEREBY IRREVOCABLY
WANES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
[Signatures follow on next page]
 
 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.
 

 
ACQUIROR:
     
CHINA TELETECH HOLDING, INC.
     
By:
/s/ Yankuan Li
 
Name:
Yankuan Li
 
Title:
Chief Executive Officer
   



 

 
ACQUIREE:
     
CHINA TELETECH LIMITED
     
By:
/s/ Dong Liu
 
Name:
Dong Liu
 
Title:
Director



 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.
 

 
ACQUIREE SHAREHOLDERS:
     
By:
/s/ Dong Liu
 
Name:
Dong Liu
 
Title:
Director
      By: /s/ Yuan Zhao  
Name:
Yuan Zhao
 
Title:
Director



 
26

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
Acquiree Shareholders
 
Total
Acquiree Shares
Held Prior to
the Closing
   
Acquiror
Common Shares
to be Issued at
the Closing
               
Dong Liu
Unit 4, 13rd Floor, Jade Mansion
40 Waterloo Road
Kowloon, Hong Kong
    5       20,000,000                    
Yuan Zhao
Room 904, Sheng Yue Ju
149 Feng Yuan Road, Li Wan District
Guangzhou, China
    5       20,000,000                    
Total
    10       40,000,000  



 
27

--------------------------------------------------------------------------------